Citation Nr: 1547273	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  13-28 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1973 to October 1975.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

Although a December 2008 rating decision denied service connection for PTSD, the Veteran requested reconsideration of that decision in August 2009, and the April 2011 rating decision addressed that request.  Accordingly, the Board will consider the claim on the merits.  

The medical evidence of record indicates that the Veteran has been diagnosed    with PTSD by some providers.  However, the record also contains diagnoses of depressive disorder not otherwise specified (NOS), bipolar disorder, and psychosis NOS.  Accordingly, the claim has been expanded to include service connection for an acquired psychiatric disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes that the Veteran's representative requested an informal telephone call with the Decision Review Officer (DRO) prior to the issuance of the Statement of the Case.  However, according to an August 2013 memorandum issued by the DRO, the representative did not answer the phone when the call was placed.  Notably, the Veteran did not request a Board hearing in his October 2013 substantive appeal.  Nevertheless, the Veteran's representative has repeatedly submitted argument citing Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In Bryant, the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or Veterans Law Judge who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, neither a DRO nor Board hearing was held.  As such, the Board finds that the duties outlined in Bryant are not applicable in this appeal.


Finally, the Board notes that there are multiple appellate issues pending before the RO.  Such issues have not yet been certified to the Board and will not be addressed at this time; they will be subject to a later decision, if necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to a decision on the claim for service connection for an acquired psychiatric disorder.

At the time of his separation examination in 1975, the Veteran reported experiencing trouble sleeping, depression, and periods of excessive worry since arriving in Thailand in April 1975.  As noted above, VA treatment records reflect that the Veteran has been diagnosed with several psychiatric disabilities since his separation from service.  While a September 2010 VA examiner opined that the Veteran did not meet the diagnostic criteria for PTSD, the examiner did not provide an opinion as to any possible relationship between the Veteran's October 1975 reports of psychiatric symptoms and his currently diagnosed psychiatric disorders.  Accordingly, the Board finds that a new examination is warranted.  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims folder any relevant VA treatment records dated since July 2015.




2. Schedule the Veteran for a VA mental disorders examination to determine the current nature of his psychiatric disability and to obtain an opinion as to whether such condition is related to service.  The claims file must be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should opine whether any currently diagnosed psychiatric disorder (other than a personality disorder) is at least as likely as not (50 percent probability or greater) related to service, to include the Veteran's October 1975 reports of poor sleep, excessive worrying, and depression.  The examiner should provide a rationale for the opinions expressed.

3. After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought      on appeal remains denied, the appellant and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

